Title: General Orders, 13 April 1778
From: Washington, George
To: 



Head-Quarters Valley Forge Monday April 13th 1778.
Cuckold-town—Croten. Canada.


The General Officers are desired to meet at Lord Stirling’s quarters at ten ôClock next Wednesday morning.
The General Court-Martial which was ordered to sit this day, will sit tomorrow at the time & place mentioned in yesterdays orders, and

strict Enquiry will be made into the reasons of Non-attendance of any Member warned.
At a General Court Martial whereof Coll Vose was President (April 4th 78,), Philip Culp an Inhabitant of Pennsylvania tried for attempting to carry flour into Philadelphia, found guilty and sentenc’d to receive fifty lashes and to be employed in some publick work for the use of the Continent while the British Army continues in this State, unless he should choose to inlist into the Continental Service during the present War.
John Bloom an Inhabitant of this State tried at the same Court for attempting to carry flour into Philadelphia found guilty and sentenced the same as Culp.
At the same Court by Adjournment April 7th—Captain Benstead Pay-Master of 10th Pennsylvania Regiment tried for disobeying the orders of Captain Cox by refusing to pay him when he paid the other officers of the Regiment. The Court having considered the Charge and the Evidence are unanimously of opinion that Captain Benstead is guilty of the charge exhibited against him, but think that the orders of his Colonel justify his refusal to pay Captain Cox and therefore do acquit him.
The Commander in Chief approves the foregoing sentences except the stripes in the two first, orders them to take place and that Captain Benstead be released from his arrest.
John Evans an Inhabitant of this State tried at the same Court for attempting to send Provisions into Philadelphia, found guilty of the charge exhibited against him, being a breach of a resolve of Congress and sentenced to be sent to Carlisle, there to be employed in some work for the benefit of the Publick during the Continuance of the Enemy in this State.
The Commander in Chief approves the sentence and orders it to take place.
Adam Gilcrest an Assistant Forage-Master tried at the same Court for abusing & threatning to take the Life of a soldier, found guilty of the charge exhibited against him; but as the nature of the insult received by him rendered instant Chastisement necessary, the Court are of opinion that he is pardonable.
The Commander in Chief confirms the opinion of the Court and orders Mr Gilcrest to be discharged from his arrest.
